—Judgment, *385Supreme Court, New York County (Michael Obús, J.), rendered June 3, 1998, convicting defendant, after a nonjury trial, of auto stripping in the first degree, petit larceny, criminal mischief in the fourth degree and criminal possession of stolen property in the fifth degree, and sentencing him, as a second felony offender, to concurrent terms of 2 to 4 years, 1 year, 1 year, and 1 year, respectively, unanimously modified, on the law, to the extent of amending the judgment to reflect that defendant was convicted of auto stripping in the second degree rather than auto stripping in the first degree, and otherwise affirmed.
The verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). Issues of credibility were properly presented to the trier of fact and we find no reason to disturb its determination.
As the People correctly concede, defendant’s conviction for first-degree auto stripping should be amended to reflect that defendant was actually indicted for, and convicted of, auto stripping in the second degree (Penal Law § 165.10 [1]).
We perceive no abuse of sentencing discretion. Concur— Rosenberger, J. P., Williams, Lerner, Andrias and Friedman, JJ.